Citation Nr: 0737617	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-42 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for loss of part of the 
intestines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1948 until 
February 1969, including combat service in Vietnam during the 
Vietnam conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for loss of part of the intestines.  


FINDINGS OF FACT

1.  In July 1968 the veteran sustained a gunshot wound to the 
abdomen during the Vietnam Conflict.

2.  Surgery for treatment of the July 1968 abdominal gunshot 
wound included resection of the colon.

3.  The veteran's July 1968 surgery resulted in loss of part 
of the intestines.


CONCLUSION OF LAW

Loss of part of the intestines was incurred during active 
military service.  38 U.S.C.A. §§ 1110; 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran reports that he was severely wounded by an AK-47 
round during combat in Vietnam.  He reports that he was 
transported to a field hospital at Phu Bai, where he 
underwent surgery.  He recalls being "given a temporary 
colostomy," and says that after surgery a doctor told him 
that he had removed 8 feet of the veteran's intestines.  He 
reports that he was transported from the field hospital on a 
liter to Camp Orgy [sic] in Tokyo, Japan, where he underwent 
additional surgery due to complications.  He recalls that 
"stainless wiring" was used to hold his abdomen together, 
which he says was later removed at that location.  He says 
that he was at that facility for about 30 days.  He reports 
that he was then transferred by bus with other wounded 
soldiers to a C-141 transport aircraft destined for 
Washington, D.C.  He reports that after a brief stay at 
Walter Reed Hospital, he was transported to Martin Army 
Community Hospital circa August 1968.  He reports that he 
remained at Martin Army Hospital on the 9th floor until March 
1969.  In support of his contentions he submitted a statement 
from his platoon leader in Vietnam, who confirmed that the 
veteran was shot in the abdomen in Vietnam, and who informed 
that he visited the veteran at Martin Army Hospital in March 
1969.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DD-214, which shows the award to the veteran of a Purple 
Heart and a Combat Infantry Badge, confirms a military 
occupational specialty of Light Weapons Infantryman.  
Notations on the report of a December 1968 retirement 
examination (which was done at Martin Army Hospital, Fort 
Benning, Georgia) include the following:

#31: Old GSW  [gunshot wound], abdomen, 
left flank and back, W/A, RVN [wounded in 
action, Republic of Vietnam] 22 July 
1968.  LOD [limitation of duty]: Yes.  
Has temporary P-3 profile until 20 
December 1968.

Physician's notes on the accompanying Report of Medical 
History advise that the veteran was hospitalized during 
active military service from July 1968 to December 1968.  

In August 2005 the Board received additional evidence from 
the veteran consisting of medical records from Martin Army 
Community Hospital dated in July 2005.  These records include 
the report of radiology testing done in July 2005, which 
confirms that the veteran has a "short colon due to prior 
surgery."  According to the military physician, the 
procedure that the veteran underwent during service was 
"resection of part of his colon."

The evidence confirms that the veteran sustained a gunshot 
wound to the abdomen, left flank, and back during combat in 
Vietnam, and that he was hospitalized thereafter for at least 
five months because of this wound.  The evidence also 
consists of the veteran's lay evidence that 8 feet of his 
intestines were removed during surgery at a field hospital in 
Phu Bai, Vietnam, and contains competent medical evidence 
which confirms that that the veteran has a short colon due to 
prior surgery.  Although in-service hospital records have not 
been associated with the claims file, the Board notes that 
the veteran's account is consistent with the circumstances of 
his service and is supported by military evidence that is of 
record.  38 C.F.R. § 3.304(d); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence 
is one type of evidence that must be considered, if 
submitted, when a veteran's claim seeks disability benefits.  
Nothing in the regulatory or statutory provisions requires 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself).  Therefore, and in accordance with 38 C.F.R. § 
3.304(d), the Board finds that sufficient proof of service 
connection has been presented. 

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in August 2003 informed the veteran of the evidence 
needed to substantiate his claim for service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  To 
the extent that there may have been any deficiency in the 
timeliness or sufficiency of this notice, there is no 
prejudice to the veteran given the favorable nature of the 
Board's decision.


ORDER

Service connection for loss of part of the intestines is 
granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


